Citation Nr: 1012475	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peptic ulcer disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1944 to March 1946 and in the United States Army 
from May 1956 to October 1956.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In September 1982 the Veteran filed a claim seeking 
entitlement to service connection for ulcers.  His claim was 
denied by the RO in a November 1982 rating decision.  The 
Veteran was properly notified of the RO's decision.  

The Veteran filed to reopen his previously-denied claim in 
September 2000.  In a November 2000 rating decision, the RO 
found that the evidence received by VA was not new and 
material and could not be used to reopen the Veteran's 
previously denied claim.  A letter was sent on December 18, 
2000 informing the Veteran of this decision.  Although the 
Veteran indicated his disagreement with this decision, he 
did not perfect his appeal with the timely filing of a VA 
Form 9 or its equivalent. 

In August 2008, the Veteran filed to reopen his previously-
denied claim of entitlement to service connection for 
ulcers.  His claim was denied in the above-mentioned March 
2008 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for further evidentiary 
development.

The Veteran has asserted that he was hospitalized for ulcers 
at the William Beaumont Army Hospital at Fort Bliss, Texas 
in 1956.  In support of his claim he has submitted a 
statement from S.L.L. who indicated that he visited the 
Veteran while he was in the hospital "on or about August or 
September 1956."  See an April 2008 statement. 

The record reflects that the RO attempted to obtain the 
Veteran's in-service hospitalization treatment records from 
the National Military Personnel Records Center (NPRC) in 
1983.  In response, the NPRC indicated that the Veteran's 
medical records had been destroyed in a fire on July 12, 
1973.  However, the NPRC encouraged the RO to complete an 
additional form that could be used to identify dates of 
hospitalization or treatment and line of duty status.  This 
additional form was not completed and a search for other 
records was not conducted.  

In April 2001, the Veteran's representative stated that the 
Veteran was discharged from the Army in October 1956 due to 
his ulcer condition and requested the RO obtain the 
Veteran's service personnel records.  In June 2001, the RO 
requested the NPRC conduct a search for the Veteran's 
service treatment and service personnel records, to include 
his records from the Army Reserves and Navy Reserves.  In 
response, the NPRC indicated that the Veteran's service 
treatment records were previously sent to the VA in October 
1982.  There was no mention of a search for the Veteran's 
service personnel records or any records from the Veteran's 
periods of reserve service. 

Accordingly, it appears that in September 1983, the NPRC 
conducted a search solely for the Veteran's service 
treatment records and requested additional information prior 
to conducting a search for the Veteran's hospitalization 
treatment records.  Furthermore, the NPRC's response to the 
RO's June 2001 request suggests that the search was again 
limited to the Veteran's service treatment records.  
Accordingly, the record does indicate that the Veteran's 
service personnel records are unavailable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other possible repository, and attempt to 
obtain records relating to the Veteran's 
claimed August or September 1956 
hospitalization at Fort Bliss, Texas.  The 
organization to which the Veteran was 
assigned, to include the company, 
battalion, regiment, etc., should be 
specified.  Any available alternate 
sources of verification of such medical 
treatment, to include Surgeon General 
Office (SGO) reports, and/or sick call 
reports, should also be requested.  An 
attempt should also be made to obtain the 
Veteran's service personnel records from 
his period of active duty in the Army and 
Navy.  The Veteran's service personnel 
records and service treatment records from 
his periods of service in the Army 
reserves and Navy reserves should also be 
obtained.  [The service numbers for the 
Veteran's periods of reserve service are 
noted in an April 2001 statement from the 
Veteran's representative.]  If no records 
are available, that should be noted in the 
Veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



